DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim is indefinite as the limitations, “the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 2 ≤ ɸ2/ɸ1 ≤ 5”; and “in a case where the through-hole has a straight tube shape,” contradict one another.  If the through hole has “a straight tube shape”, then a diameter will be constant along the entire length, which contradicts the requirement of “the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 2 ≤ ɸ2/ɸ1 ≤ 5,” as well as the non-straight through hole shape/dimensions required in claim 1.
	Regarding claim 3, the claim is indefinite as the limitations, “the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 1< ɸ2/ɸ1 < 2”; and “in a case where the through-hole has a straight tube shape,” contradict one another.  If the through hole has “a straight tube shape”, then a diameter will be constant along the entire length, which contradicts the requirement of “the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 1< ɸ2/ɸ1 < 2,” as well as the non-straight through hole shape/dimensions required in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (WO  2016/060037 A1 – see translation provided by Examiner).
	With respect to claim 1, Komatsu teaches a soundproof structure comprising: a microperforated sheet having a plurality of through-holes penetrating in a thickness direction (Figure 1C), wherein an average opening diameter of the through-holes in a main surface of the microperforated sheet is 0.1 µm or more and less than 100 µm (see abstract), at least some of the plurality of through-holes are a through-hole A that has a shape having an internal maximum hole diameter, and in the through-hole A, assuming that a minimum hole diameter is 1 and a maximum hole diameter is ɸ2, 1 <ɸ2/ɸ1 < 5 is satisfied (see abstract).  
	With respect to claim 6, Komatsu teaches wherein a ratio of the through-holes A (Figure 1, #5) to all through-holes (5) is 30% or more.  
	With respect to claim 7, Komatsu teaches wherein the through-hole A (Figure 1, #5) has the minimum hole diameter on at least one main surface (clearly seen in Figures 1B and 2).  
	With respect to claim 9, Komatsu teaches wherein a material of the microperforated sheet is metal (i.e. aluminum, see abstract).  
Claims 1, 6, 7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagiwa (WO  2016/0185907 A1 – see translation provided by Examiner).
	With respect to claim 1, Yamagiwa teaches a soundproof structure comprising: a microperforated sheet having a plurality of through-holes penetrating in a thickness direction (Figure 1, #1), wherein an average opening diameter of the through-holes in a main surface of the microperforated sheet is 0.1 µm or more and less than 100 µm (see translation, page 2, three ¶s beginning with “Fig. 2 is…”, “Dmin” and “Dmax”), at least some of the plurality of through-holes are a through-hole A that has a shape having an internal maximum hole diameter (see Figure 2), and in the through-hole A, assuming that a minimum hole diameter is 1 and a maximum hole diameter is ɸ2, 1 <ɸ2/ɸ1 < 5 is satisfied (see translation, page 2, three ¶s beginning with “Fig. 2 is…”, “Dmin” and “Dmax”)
	With respect to claim 6, Yamagiwa teaches wherein a ratio of the through-holes A (Figure 1, #4) to all through-holes (4) is 30% or more.  
	With respect to claim 7, Yamagiwa teaches wherein the through-hole A (Figures 1-2, #4) has the minimum hole diameter on at least one main surface (clearly seen in Figures 1 and 2).  
	With respect to claim 9, Yamagiwa teaches wherein a material of the microperforated sheet is metal (see translation, page 2, ¶ beginning with “the material of the perforated plate…”).  
	With respect to claim 13, Yamagiwa teaches further comprising: a wall member (Figure 1, #2) disposed to be spaced (via #3) from the microperforated sheet (1).  
	With respect to claim 14, Yamagiwa teaches further comprising: a frame disposed in contact with one main surface of the microperforated sheet (see translation, page 2, ¶ beginning with “As shown in Figure 1…”).  
	With respect to claim 15, Yamagiwa teaches wherein the microperforated sheet is used as a part of a wall or a gap closing member (see translation, page 2, ¶ beginning with “As shown in Figure 1…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (WO  2016/060037 A1 – see translation provided by Examiner).
	With respect to claim 2, Komatsu is relied upon for the reasons and disclosure set forth above.  Komatsu further teaches assuming that a minimum hole diameter is 1 and a maximum hole diameter is ɸ2, 1 <ɸ2/ɸ1 < 5 is satisfied (see abstract).  
	Komatsu fails to explicitly teach wherein in a case where the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 2 ≤ ɸ2/ɸ1 ≤ 5, assuming that the average opening ratio of the through-holes is ρc, an optimum opening ratio in a case where the through-hole has a straight tube shape and has a hole diameter of the minimum hole diameter ɸ1 is ρs, and C is a positive constant from 0.20 to 0.70, the optimum opening ratio ρs is ρs = 18.7 x ɸ1-2.04 and ρc/ρs = 0.30 x 1n (ɸ1) -C is satisfied.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein in a case where the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 2 ≤ ɸ2/ɸ1 ≤ 5, assuming that the average opening ratio of the through-holes is ρc, an optimum opening ratio in a case where the through-hole has a straight tube shape and has a hole diameter of the minimum hole diameter ɸ1 is ρs, and C is a positive constant from 0.20 to 0.70, the optimum opening ratio ρs is ρs = 18.7 x ɸ1-2.04 and ρc/ρs = 0.30 x 1n (ɸ1) -C is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely optimizing the relative hole diameters, and because Komatsu teaches optimizing the relative hole diameters, further optimization would be obvious.
	With respect to claim 3, Komatsu is relied upon for the reasons and disclosure set forth above.  Komatsu further teaches assuming that a minimum hole diameter is 1 and a maximum hole diameter is ɸ2, 1 <ɸ2/ɸ1 < 5 is satisfied (see abstract).  
	Komatsu fails to explicitly teach wherein in a case where the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 1 < ɸ2/ɸ1 < 2, assuming that the average opening ratio of the through-holes is ρc, an optimum opening ratio in a case where the through-hole has a straight tube shape and has a hole diameter of the minimum hole diameter ɸ1 is ρs, and C is a positive constant from 0.20 to 0.70, the optimum opening ratio ρs is ρs = 18.7 x ɸ1-2.04 and ρs x (0.30 x 1n (ɸ1) -C) < ρc< ρs is satisfied.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein in a case where the minimum hole diameter ɸ1 (µm) and the maximum hole diameter ɸ2 (µm) of the through-hole A are in a range of 1 < ɸ2/ɸ1 < 2, assuming that the average opening ratio of the through-holes is ρc, an optimum opening ratio in a case where the through-hole has a straight tube shape and has a hole diameter of the minimum hole diameter ɸ1 is ρs, and C is a positive constant from 0.20 to 0.70, the optimum opening ratio ρs is ρs = 18.7 x ɸ1-2.04 and ρs x (0.30 x 1n (ɸ1) -C) < ρc< ρs is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely optimizing the relative hole diameters, and because Komatsu teaches optimizing the relative hole diameters, further optimization would be obvious.
	With respect to claim 4, Komatsu teaches wherein it is obvious that among the plurality of through-holes A (Figure 1B, #5), through-hole shapes having a shape having the minimum hole diameter ɸ1 on both main surfaces of the microperforated sheet are largest in number, and it is obvious that the constant C is 0.20 or more and 0.48 or less.  
	With respect to claim 5, Komatsu teaches wherein it is obvious that among the plurality of through-holes A, through-hole shapes having a shape having the minimum hole diameter ɸ1 on one main surface (Figure 2, defined by lower surface) of the microperforated sheet and a hole diameter ɸ3 (Figure 2, defined by upper surface)  satisfying ɸ1 < ɸ3 < ɸ2 on the other main surface are largest in number, and it is obvious that the constant C is 0.46 or more and 0.70 or less.  
	With respect to claim 10, Komatsu is relied upon for the reasons and disclosure set forth above.  Komatsu further teaches a plurality of through holes.
	Komatsu fails to teach wherein the plurality of through-holes are randomly arranged.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of through-holes are randomly arranged, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, Applicant is merely tuning or optimizing the device, and orienting micro perforations randomly or in regular or irregular patterns are well known in the art and obvious.
Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (WO  2016/060037 A1 – see translation provided by Examiner) in view of Nonogi (2011/0100748).
	With respect to claim 8, Komatsu is relied upon for the reasons and disclosure set forth above.  
	Komatsu fails to teach wherein the microperforated sheet is configured to laminate two microstructure sheets, the microstructure sheet has a plurality of tapered-holes which are formed to have a maximum diameter on one surface and a minimum diameter on the other surface, the two microstructure sheets are laminated so that surfaces thereof on a side where the tapered-holes have the maximum diameter face each other, and positions of the tapered-holes on each of the two microstructure sheets in a surface direction are aligned with each other to form the through-hole A.  
	Nonogi teaches a similar microperforated sheet (Figure 2, #200) having through holes (208), wherein the microperforated sheet (200) is configured to laminate two microstructure sheets (204/206), the microstructure sheet has a plurality of tapered-holes (208, when combined with hole shape of Komatsu) which are formed to have a maximum diameter on one surface (one surface, when combined) and a minimum diameter on the other surface (the other surface, when combined), the two microstructure sheets (204/206) are laminated so that surfaces thereof on a side where the tapered-holes have the maximum diameter face each other (when combined), and positions of the tapered-holes on each of the two microstructure sheets (204/206) in a surface direction are aligned with each other to form the through-hole A (208, when combined).  
	Because the device of Komatsu can be used as a sound absorbing material (see translation, page 6, see ¶ begging with “Further, in the example…”), and Nonogi teaches that laminating two films together to create a perforated sheet may lead to membrane oscillations of one or both layers, which may improve sound absorption of the sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Komatsu, with the apparatus of Nonogi so as to improve sound absorption of the sheet.
	With respect to claim 11, Komatsu is relied upon for the reasons and disclosure set forth above.  Komatsu further teaches wherein the microperforated sheet can be used as a sound absorbing material (see translation, page 6, see ¶ begging with “Further, in the example…”).
	Komatsu fails to teach further comprising: a porous sound absorbing body disposed in contact with one main surface of the microperforated sheet.  
	Nonogi teaches a similar microperforated sheet (Figure 1, #100) having through holes (108) further comprising: a porous sound absorbing body (102) disposed in contact with one main surface of the microperforated sheet (100), so as to improve a sound absorbing effect by forming a multilayer sound absorbing sheet, by laminating the microperforated sheet to a fibrous sound absorbing layer.    
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Komatsu, with the apparatus of Nonogi, so as to improve a sound absorbing effect by forming a multilayer sound absorbing sheet, by laminating the microperforated sheet to a fibrous sound absorbing layer.
	With respect to claim 12, Nonogi teaches further comprising: a wall member (defined by reflecting surface [0032]) on a side opposite to the microperforated sheet (100, when combined) of the porous sound absorbing body (102), wherein the porous sound absorbing body (102) and the wall member are disposed in a state in which the porous sound absorbing body (102) and the wall member are at least partially in contact with each other ([0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to soundproof structure are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837